Citation Nr: 1725657	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  06-20 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for residuals of left wrist surgery, to include the presence of a foreign metallic object and other disabilities as secondary to a service connected scar (status post-ganglion removal).

2. Entitlement to a total disability rating based on individual unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Department of Veterans Affairs

INTRODUCTION

The Veteran served on active duty from July 1967 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2004 and June 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The November 2004 Rating Decision denied entitlement to service connection for multiple left wrist disabilities.  The June 2006 Rating Decision denied entitlement to TDIU benefits.  

In May 2013, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for further development. As discussed below, the record reflects substantial compliance with the remand directives. Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (citing Stegall v. West, 11 Vet. App. 268, 271 (1998) (conferring upon an appellant the right to substantial compliance with the Board's order)). The matter is now again before the Board. 

The Veteran has claimed entitlement to service connection for the residuals of a left wrist surgery, to include carpal tunnel syndrome and De Quervain's tenosynovitis, that was caused by, or that is due to surgery in service, including the retained metal fragment from the surgery.  The Board has also considered whether service connection for the retained metallic fragment itself is warranted.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (citing Clemons v. Shinseki, 23 Vet. App. 1 (2009) (noting that a claimant may identify the benefit sought by referring to a body part or system or by describing symptoms of the disability).  As such, the issue has been restated on the title page of this decision.  

The issue of entitlement to TDIU benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence of record demonstrates that the Veteran has a retained metallic fragment in his left wrist as a result of surgery performed during military service.  

2.  The Veteran does not have an impairment, to include carpal tunnel syndrome and De Quervain's tenosynovitis, that was caused by, or that is due to surgery in service, including the retained metal fragment from the surgery.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a metallic fragment in the left wrist due to surgery have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2.  The criteria for entitlement to service connection for residuals of left wrist surgery, to include carpal tunnel syndrome and De Quervain's tenosynovitis, that was caused by, or that is due to surgery in service, including the retained metal fragment from the surgery have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The VA made reasonable efforts to fulfill its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). VA sent VCAA letters to the Veteran, he was afforded VA examinations, and his in-service and post-service medical records were obtained. The examinations and opinions, taken together, are adequate for rating purposes. See Barr v. Nicholson, 21 Vet. App. 303 (2007). The Veteran has not identified any additional outstanding evidence which could be obtained to substantiate his claim, and the Board is unaware of any such evidence. Therefore, the Board finds that the duties to notify and assist have been met.

Lastly, the record reflects substantial compliance with the Board's May 2013 Remand. See Dyment, 13 Vet. App. at 146-47 (citing Stegall, 11 Vet. App. at 271 (conferring upon an appellant the right to substantial compliance with the Board's order)). The May 2013 Remand required VA, in relevant part, to obtain outstanding medical records and obtain an additional medical opinion regarding the Veteran's claim for service connection for residuals of left wrist surgery, to include a retained metal fragment. These directives were adequately followed; thus, the Board finds substantial compliance has been shown.

II. Service Connection

The Veteran seeks service connection for residuals of left wrist surgery. As outlined below, the Board finds that the preponderance of the evidence supports a finding of entitlement to service connection for a retained metallic fragment of the left wrist.  However, the preponderance of the evidence demonstrates that service connection for any additional residuals associated with this metallic fragment or the Veteran's surgery is not warranted.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2015); 38 C.F.R. § 3.303(a) (2016).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In this case, the issue at hand is whether the Veteran has any wrist impairment that was caused by, or is proximately due to surgery in service to remove a ganglion cyst, including from the retained metal fragment. He is currently service connected for the scar and scar pain on his left wrist, each at 10 percent disabling. The Board previously determined that the Veteran has a stable metal fragment in his left wrist that is a result of surgery on the left wrist while the Veteran was on active duty. However, in August 2004, a medical examiner opined that there was no impairment of the wrist as a result of the metallic fragment. A March 2012 x-ray revealed that the metal fragment remains stable, without any abnormalities in the left wrist. During a July 2012 VA examination, the Veteran was diagnosed with De Quervain's tenosynovitis. In a subsequent medical opinion, the examiner stated that there is no medical evidence to suggest that ganglion cyst removal causes De Quervain's tenosynovitis, and opined that it was less likely as not that the Veteran's De Quervain's tenosynovitis was incurred in or caused by the removal of the ganglion cyst in service. After these examination and medical opinions, the Veteran was also diagnosed with carpal tunnel syndrome, in addition to De Quervain's tenosynovitis. In a May 2016 medical opinion, the examiner opined that the carpel tunnel syndrome and De Quervain's tenosynovitis are less likely than not caused by residuals of the left wrist surgery, to include the retained metal fragment. The examiner stated that there is no objective medical evidence in the medical literature establishing a direct cause and effect between residuals of left wrist surgery, status post ganglion cyst excision and scar, either as a cause or result of de Quervain's tenosynovitis and/or carpal tunnel syndrome.

While the Board understands the Veteran's legitimate concern about the metal fragment in his wrist, the medical evidence demonstrates that the Veteran does not have any impairments caused by or proximately due to the left wrist surgery in service, including due to the retained metal fragment. Taken together, the Board finds that the medical examinations and opinions are adequate for rating purposes, and they are entitled to significantly more probative weight than the Veteran's lay assertions regarding the cause of his current wrist impairments. 

However, the Board nonetheless finds that the Veteran is entitled to service connection for a retained metallic fragment of the left wrist.  While the Veteran has been service-connected for scarring associated with his left surgery, a retained metallic fragment is related to a muscle injury. The criteria of 38 C.F.R. § 4.56 are guidelines for evaluating muscle injuries from gunshot wounds or other trauma, and the criteria are to be considered with all factors in the individual case.  See Robertson v. Brown, 5 Vet. App. 70 (1993), Tropf v. Nicholson, 20 Vet. App. 317 (2006).  Under Tropf, the criteria for evaluating muscle injuries under 38 C.F.R. §4.56 involves a "totality-of-the-circumstances test" with no single fact controlling the outcome of determination.  Tropf, 20 Vet. App. At 324-25.  In Tropf, the Court held that the presence of retained metal fragments in muscle that was essentially asymptomatic did not entitle a claimant to a "moderate" compensable rating under 38 C.F.R. § 4.56 as a matter of law.  Id.  

The Board is not suggesting what rating value, if any, should be assigned based on the above case law.  Nonetheless, the evidence clearly indicates that the Veteran has a retained metallic fragment of the left wrist, and according to the August 2004 VA examiner, it was "most likely true" that something was left in the Veteran's left wrist at the time of surgery.  

Therefore, when resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a retained metallic fragment of the left wrist is warranted.  The claim is, therefore, granted in part.  

However, since the preponderance of the evidence is against the claim of entitlement to service connection for residuals of left wrist surgery, to include carpal tunnel syndrome and De Quervain's tenosynovitis, that was caused by, or that is due to surgery in service, including the retained metal fragment, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable to this aspect of the Veteran's claim.  Therefore, this aspect of the Veteran's claim must be denied.
ORDER

The claim of entitlement to service connection for a retained metal fragment of the left wrist is granted.  

The claim of entitlement to service connection for residuals of left wrist surgery, to include carpal tunnel syndrome and De Quervain's tenosynovitis, that was caused by, or that is due to surgery in service, including the retained metal fragment, is denied.  


REMAND

The Veteran also contends that he is entitled to a total disability evaluation based on individual unemployability (TDIU).  However, additional evidentiary development is necessary before appellate review may proceed on this matter.  

Entitlement to TDIU requires the presence of an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16. For a veteran to prevail on a claim for TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). "Substantially gainful employment" is employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides." Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). "Marginal employment shall not be considered substantially gainful employment." 38 C.F.R. § 4.16(a). Consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by non-service connected disabilities are not to be considered. 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

Where the schedular rating is less than total, a total disability rating may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements. If there is only one service connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more. 38 C.F.R. § 4.16(a).

Here, the Veteran was previously service connected for one scar on his left wrist, status post removal of ganglion cyst, rated as 10 percent disabling and pain from that scar, rated as 10 percent disabling. The combined disability rating was 20 percent, which does not meet the schedular requirements for TDIU.  However, the Veteran has now been service-connected for the retained metallic fragment in his wrist as well.  The Board must wait until the RO has assigned a disability evaluation before proceeding on the issue of entitlement to TDIU benefits.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the degree of occupational impairment the Veteran suffers from as a result of his service-connected disabilities.  The Veteran's claims file must be made available for review by the assigned examiner and the examination report should reflect that the file was reviewed. 

A complete rationale must be provided for all opinions offered and if an opinion cannot be offered without resort to mere speculation the examiner should fully explain why this is the case and identify what additional evidence/information (if any) would allow for a more definitive opinion.  

The examiner is notified that the Veteran's lay assertions are to be considered and discussed as well.  

2. The AMC should review the medical opinion obtained to ensure that the Board's remand directives were accomplished.  Return the case to the examiner if all questions posed by the Board were not answered.

3. The AMC should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a SSOC, containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


